DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (2007/0151113).
Green teaches an apparatus, comprising: 
a sharpener device 28 configured to sharpen a pencil, wherein the sharpener device is electrically powered by a first power source (an electrical outlet); 
a tray 18 configured to collect shavings from the sharpener device; and 
a vacuum device (46 and a vacuum cleaner) configured to apply suction to conduct material from within the tray to a collecting space within the vacuum device, wherein: the material comprises shavings within the tray; and 
the vacuum device is electrically powered by the first power source (vacuum device is hooked up to the same electrical outlet).
See Fig. 4.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Green (2007/0151113) in view of Schumacher (2017/0190207).
Regarding claim 2, Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
	Regarding claim 3, since a finger length is not defined, a distance between a cutting module of the sharpener device and the opening is considered greater than a finger of a baby. 
	The sharpness levels of a pencil can be set by how far the pencil is inserted into the opening.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Green (2007/0151113) in view of Schumacher (2017/0190207) as applied to claims 1-2 above, and further in view of Davidov (2005/0285013), Li-Ming (6,164,573), and Potthoff et al. (2004/0237748), hereinafter Potthoff.
The modified apparatus in Green teaches the invention substantially as claimed except for the apparatus having an electric puncher device powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Green a puncher device as taught by Davidov for making holes on paper for binding them together.
When the puncher device is provided to the apparatus in Green, the chips from the puncher device are collected by the tray 18.
Davidov does not teach the puncher device being an electric puncher device.
Potthoff teaches an electric puncher device 1 having a tray 13 for collecting chips from a punching process. Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Green an electric puncher device as taught by Potthoff for the convenience of users since they do not need to press an actuator lever of a manual puncher device to activate punches. 
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Green as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113).
Regarding claim 5, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet);
a tray 13 configured to collect chips from the hole puncher device; and 
a vacuum device configured to apply suction to conduct material from within the tray to a collecting space within the vacuum device, wherein: 
the material comprises chips within the tray; and 
the vacuum device is electrically powered by the first power source.
	See Figs. 1 and 3.
	Potthoff teaches the invention substantially as claimed except for a vacuum device.
	Green teaches a sharpener device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chips without removing the tray.
	The vacuum device can be connected to the same electrical outlet where the apparatus is connected to.
	Regarding claim 6, a plurality of punches 26 are best seen in Fig. 10.  The puncher device can make two holes or four holes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113) as applied to claims 5 and 6 above, and further in view of Murphy (4,421,000).
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Figs. 1 and 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113) as applied to claims 5 and 6 above, and further in view of Davidov (2005/0285013) and Schumacher (2017/0190207).
Potthoff teaches the invention substantially as claimed except for an electric pencil sharpener having a shutter device.
Davidov teaches an office equipment assembly having multiple office devices such as a pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a pencil sharpener device as taught by Davidov for sharpening a pencil.
When the sharpener device is provided to the apparatus in Potthoff, the chips from the puncher device is collected by the tray 13.
Davidov does not teach the sharpener device being an electric sharpener device.
Green teaches an electric pencil sharpener device.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113) and Li-Ming (6,164,573), Davidov (2005/0285013).
Regarding claim 9, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet); and 
a sharpener device configured to sharpen a pencil, wherein the sharpener device is electrically powered by the first power source.
	See Fig. 3.
	Potthoff does not teach the apparatus having an electrical pencil sharpener powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a pencil sharpener device as taught by Davidov for sharpening a pencil.
When the sharpener device is provided to the apparatus in Potthoff, the chips from the puncher device is collected by the tray 13.
Davidov does not teach the sharpener device being an electric sharpener device.
Green teaches an electric pencil sharpener device.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
	Regarding claim 10, Potthoff teaches a tray 13 which can be used for collecting chips from the pencil sharpener device.
	Potthoff does not teach a vacuum device.
Green teaches a device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chip without removing the tray.
	The vacuum device can be connected to the same electrical outlet where the apparatus is connected to.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113), Li-Ming (6,164,573), and Davidov (2005/0285013) as applied to claim 9 above, and further in view of Schumacher (2017/0190207).
Green teaches the pencil sharpener device as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
	Potthoff teaches a plurality of punches 26 that can be arranged in patterns. The puncher device can make two holes or four holes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748) in view of Green (2007/0151113) Li-Ming (6,164,573), Davidov (2005/0285013), and Schumacher (2017/0190207) as applied to claims 9 and 11 above, and further in view of Murphy (4,421,000).
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Figs. 1 and 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), and Li-Ming (6,164,573).
Regarding claim 13, Chen teaches an apparatus substantially as claimed except for limitations in bolded texts comprising:
a sharpener device configured to sharpen a pencil, wherein the sharpener device is electrically powered by a first power source; 
an indentation 13 at a corner of the apparatus; and 
a stapler device 3 overlying the indentation, wherein: the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by a first power source (an automatic apparatus is operated by an electrical power source).
	See Fig. 1.
	Chen does not teach the apparatus further having an electrical pencil sharpener.
Davidov teaches an office equipment assembly having multiple office devices such as pencil sharpener, tape dispenser, and a stapler device.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen a pencil sharpener as taught by Davidov for sharpening pencils.
Davidov does not teach an electric pencil sharpener.
Green teaches an electric pencil sharpener device for sharpening pencils.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen an electric pencil sharpener as taught by Green so that a user can conveniently sharpen a pencil due to without rotating the pencil or rotating an actuator of a manual pencil sharpener during a pencil sharpening process.
The modified apparatus of Chen does not the pencil sharpener device and the stapler device sharing the same power source.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device and the stapler device in the modified apparatus in Chen as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), and Li-Ming (6,164,573) as applied to claim 13 above, and further in view of Schumacher (2017/0190207).
Regarding claim 14, Green teaches the invention substantially as claimed except for the sharpener device having a shutter device coupled to an opening of the sharpener device.
Schumacher teaches a sharpener device having a shutter device (152, 162, 172) coupled to an opening of the sharpener device for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the sharpener in Green a shutter device as taught by Schumacher for accommodating pencils with different sizes for centering the pencils during a sharpening process for sharpening the pencils evenly.  
	Regarding claim 15, the modified apparatus in Chen does not teach a tray for collecting shavings from the pencil sharpener and a vacuum for collecting shavings from the tray.
	Green teaches a pencil sharpener having a tray 18 for collecting shavings from the pencil sharpener and a vacuum device (46 and a vacuum cleaner)  for collecting shavings from the tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Chen a tray and a vacuum device as taught by Green for collecting shavings.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0187218) in view of Davidov (2005/0285013), Green (2007/0151113), Li-Ming (6,164,573), and Schumacher (2017/0190207) as applied to claims 13-15 above, and further in view of Potthoff et al. (2004/0237748).
The modified apparatus in Chen teaches the invention substantially as claimed except for an electric puncher device powered by the first power source.
Davidov teaches an office equipment assembly having multiple office devices such as a pencil sharpener, a stapler,  and a paper punch.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Chen a puncher device as taught by Davidov for making holes on paper for binding them together.  
Davidov does not teach the puncher device being an electric puncher device.
Potthoff teaches an electric puncher device. Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified apparatus in Chen an electric puncher device for the convenience of users since they do not need to press an actuator lever of a manual puncher device. The chips from the puncher device are collected by the tray taught by Chen or Potthoff.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the sharpener device, the stapler device, and the puncher device in the modified apparatus in Chen as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748)  in view of Davidov (2005/0285013), Chen (2004/0187218), Green (2007/0151113), and Li-Ming (6,164,573).
Regarding claim 17, Potthoff teaches an apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a hole puncher device 1 configured to punch one or more holes in one or more sheets of paper, wherein the hole puncher device is electrically powered by a first power source (official notice is taken that it is known in the art that electric supplying to a motor 68 from an electrical outlet); 
an indentation at a corner of the apparatus; and 
a stapler device overlying the indentation, wherein: 
the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by the first power source.
	See Figs. 1 and 3.
	Potthoff does not teach the apparatus having a stapler device with an indentation at a corner of the apparatus.
Davidov teaches an office equipment assembly having multiple office devices such as a hole puncher device and a stapler device.  See claim 13.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a stapler device as taught by Davidov for stapling sheets of paper together.
Davidov does not teach an electric stapler device.
Chen teaches a stapler device comprising:
an indentation 13 at a corner of the apparatus; and 
a stapler device 3 overlying the indentation, wherein: the stapler device is configured to couple sheets of paper together by driving a staple through the sheets of paper at a point within the indentation; and 
the stapler device is electrically powered by a first power source (an automatic apparatus is operated by an electrical power source).
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a electric stapler device as taught by Chen for automatically stapling sheets of paper.
	The modified apparatus in Potthoff does not the puncher device and the stapler device powered from the first power source.
Li-Ming teaches an apparatus having a multiple devices such as a paper shredder and a pencil sharpener powered by a single power source.  The paper shredder and the pencil sharpener are electrically connected together and powered by an electrical cord connected to an electrical outlet. The devices are actuated by pressing a switch at a lower left corner (no reference number). See Fig. 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to electrically connect the stapler device and the puncher device in the modified apparatus in Potthoff as taught by Li-Ming so that a single power cord connects the apparatus with an electrical outlet to provide electric to all the devices of the apparatus instead of a power cord for each device to reduce the number of power cords in the apparatus. 
	Regarding claim 18, Potthoff teaches the puncher device having a tray 13 for collecting chips during a punching process.
	The modified apparatus does not teach vacuum device.
Green teaches a device having a vacuum device (46 and a vacuum cleaner) for collecting chips in a tray.  See Fig. 4.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Potthoff a vacuum device as taught by Green so that users can remove chip without removing the tray.
	Regarding claim 19, a plurality of punches 26 are best seen in Fig. 10 in Potthoff.  The puncher device can make two holes or four holes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Potthoff et al. (2004/0237748)  in view of Davidov (2005/0285013), Chen (2004/0187218), Green (2007/0151113), and Li-Ming (6,164,573) as applied to claims 17-19 above, and further in view of Murphy (4,421,000).
The modified apparatus in Potthoff teaches the invention substantially as claimed except for each punch being assigned with a light and a controller for activating sets of lights according to punch pattern.
Murphy teaches a puncher device having a plurality of punches 17, wherein each punch is assigned with a light 25 and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.  See Fig. 1.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the puncher device in Potthoff a light 25 assigned to each punch and a controller 22 for setting punch patterns and activating sets of lights according to punch patterns so that a user can identify which punch pattern is being used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Office equipment assemblies of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724